Case 18-10099      Doc 33     Filed 04/01/19 Entered 04/01/19 15:36:20          Desc Main
                                Document     Page 1 of 3


                            UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                   ASHEVILLE DIVISION

    IN RE:                                      )        Case No.:      18-10099
                                                )        Chapter 7
    BARRY G. DOSSENKO                           )
    xxx-xx-5365                                 )        RESPONSE TO MOTION FOR RELIEF
    SERENA HEART DOSSENKO                       )                FROM STAY
    xxx-xx-6117                                 )
                       Debtors                  )


           NOW COME the debtors, Barry G. Dossenko and Serena Heart Dossenko, responding to
    the Motion for Relief from Stay filed by Ditech Financial LLC f/k/a Green Tree Servicing LLC
    (“Creditor”), and say to the Court:

    1.       The allegations contained in Paragraph 1 of the Motion are admitted.

    2.       Admitted.

    3.       Admitted.

    4.       Admitted.

    5.       Admitted.

    6.       Not denied.

    7.       Denied.

    8.       Denied.

    9.       Denied.

    10.      Admitted.

    11.      Denied.

    12.      Denied.

    13.      Denied.

    14.      Denied.
Case 18-10099    Doc 33     Filed 04/01/19 Entered 04/01/19 15:36:20          Desc Main
                              Document     Page 2 of 3




                                    FIRST FURTHER DEFENSE

    15.   The subject property has in excess of $65,000.00 of equity and the Creditor is adequately
          protected.

          WHEREFORE, the Debtors respectfully request the Court:

    1.    That the Movant have and take nothing by its action.

    2.    For a preliminary hearing.

    3.    For the costs of this action.

    4.    For such other and further relief as the Court may seem just and proper.

          Respectfully submitted, this the   1st         day of   April    , 2019.

                                               PITTS, HAY, & HUGENSCHMIDT, P.A.


                                               By:   /s/ Benson T. Pitts
                                                       Benson T. Pitts, State Bar #38429
                                                       14 Clayton Street
                                                       Asheville, NC 28801
                                                       Telephone 828-255-8085
                                                       ben@phhlawfirm.com
    Case 18-10099                              Doc 33   Filed 04/01/19 Entered 04/01/19 15:36:20        Desc Main
                                                          Document     Page 3 of 3


                                                              CERTIFICATE OF SERVICE

                This is to certify that I have this date served a copy of the foregoing document on the parties listed
                below by depositing same with the United States Postal Service in a properly addressed envelope
                with adequate postage thereon or by electronic notice*:

                *David G. Gray                                                   *Joseph J. Vonnegut
                Chapter 13 Trustee                                               Attorney for Ditech Financial
                81 Central Avenue                                                P.O. Box 2505
                Asheville, NC 28801                                              4317 Ramsey Street
                                                                                 Fayetteville, NC 28302

                This the                   1st      day of   April , 2019.

                                                                   PITTS, HAY & HUGENSCHMIDT, P.A.

                                                                   By: /s/ Benson T. Pitts
                                                                         Benson T. Pitts, State Bar 38429
                                                                         14 Clayton Street
                                                                         Asheville, North Carolina 28801
                                                                         Telephone: (828) 255-8085
                                                                         ben@phhlawfirm.com




N:\btp\Documents\Dossenko resp mfrs long form.wpd
